UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7099



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


VANCE MARCEL GIBSON, a/k/a Reginald Hilton
Belton,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Paul Trevor Sharp,
Magistrate Judge. (CR-93-211, CA-97-503-3)


Submitted:   November 18, 1997         Decided:     December 29, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a magistrate judge's orders dismissing

his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) action without

prejudice and denying his motion for an enlargement of time in

which to file a corrected § 2255 motion. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and
certain interlocutory and collateral orders. See 28 U.S.C. § 1292
(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The orders here appealed are neither

final orders nor   appealable interlocutory or collateral orders.

Because Appellant could have saved this action by filing the re-

quired number of copies, the dismissal order Appellant seeks to
appeal is not an appealable final order. See Domino Sugar v. Sugar
Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993).

     We therefore deny a certificate of appealability and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the material before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2